Citation Nr: 1511652	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a waiver of indebtedness in the calculated amount of $8,429.83, to include the validity of the debt incurred due to duplicated payments under VA compensation and Workers' Compensation benefits.

2.  Entitlement to vocational rehabilitation and employment benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas and St. Paul, Minnesota.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's September 2014 Board hearing.

The issues of entitlement to an effective date earlier than August 16, 2006 for the assignment of a 100 percent rating for generalized anxiety disorder and to an effective date earlier than May 15, 2005 for the grant of entitlement of a total disability rating based on individual unemployability have been raised by the Veteran, including both written statements and his September 2014 Board hearing.  They have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to vocational rehabilitation and employment benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The overpayment of VA compensation benefits was solely the result of VA administrative error; neither the Veteran's actions, nor his failure to act contributed to the creation of the debt.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $8,429.83 was based solely upon VA administrative error, such that the debt was not valid and the overpayment was not properly created.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  Review of the record shows that the Veteran received notice of his debt in December 2008 and April 2009 which conforms to the requirements of 38 U.S.C.A. § 5302 and its implementing regulations.  See also Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C.A. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

In light of the fact that the Board is finding in favor of the Veteran's claim, further discussion of the notice and assistance requirements placed on VA by Chapter 53 of Title 38 of the United States Code and the Veterans Claims Assistance Act of 2000 is unnecessary.



Analysis

The Veteran contends that he should not be held accountable for an error made by VA in the overpayment of $8,429.83.  The Veteran was overpaid for the period of January 2006 to September 2007 because he was in receipt of U.S. Department of Labor Workers' Compensation benefits due to a mental health disorder while at the same time receiving VA disability compensation for service-connected generalized anxiety disorder.  While the Veteran has previously argued in a March 2009 statement that he should have been entitled to both his VA compensation payments and his Workers' Compensation payments and that such payments were not duplicative, at the September 2014 Board hearing, he and his representative acknowledged that these payments were for the same disability and therefore the payments of both benefits simultaneously was improper. 

The Board first notes that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, VA must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911.

In this case, the Veteran does not dispute the existence of the debt, as he and his representative acknowledged at the September 2014 Board hearing that the dual payments under both VA compensation benefits and Workers' Compensation benefits were improper.  The Veteran has asserted, however, that he is not responsible for this error, as he informed VA of his application for Workers' Compensation benefits, he was unaware of any restrictions on receiving dual benefits at the time, and he received advice from Disabled American Veterans that led him to believe the checks he was receiving at that time were correct.

In order for the Board to determine that an overpayment was not properly created, such that the debt was not valid on the basis of VA administrative error, it must be established that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Under 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.963, a finding of fraud, misrepresentation, or bad faith precludes waiver of recovery of an overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense."  38 C.F.R. § 1.965(b).

The record shows that in November 2005, the Veteran submitted to VA copies of documents showing that he had applied for U.S. Department of Labor Workers' Compensation benefits due to posttraumatic stress disorder (PTSD).  An August 2005 U.S. Department of Labor psychiatric evaluation showed that the Veteran had a diagnosis of PTSD and that his psychiatric symptoms made "him totally disabled for any kind of work."  The examiner noted that the Veteran had been separated from his previous employment in April 2005 due to his medical condition.  

In a letter submitted from the Veteran in April 2006, he clearly stated "I Applied And Was Approved for WORKMAN COMPENSATION By The Office Of Workman Compensation Program (OWCP) - Department of Labor.  Effective September 28, 2005."  Additional documents related to this were included.

In an August 2006 rating decision, the Veteran was granted entitlement to service connection for generalized anxiety disorder and assigned an evaluation of 50 percent, effective September 24, 1993.  

It appears that there had been some confusion within the RO regarding the basis of the Veteran's Workers' Compensation payments, as there is evidence in the record that he had previously applied for Workers' Compensation for a traumatic brain injury and for a back injury.  However, at some point following the April 2006 rating decision, it became known at the RO that the Veteran was in fact receiving Workers' Compensation benefits for the same mental health symptoms upon which his service-connected generalized anxiety disorder was based, and in a December 2008 rating decision, the RO noted that compensation would be withheld for payments made from January 1, 2006 until September 30, 2007.  In April 2009 the Veteran was sent a formal notification letter that a debt had been created in the amount of $8,429.83, and that the amount would be recouped from his subsequent benefit payments until repaid in full.

After reviewing the evidence discussed above, the Board finds that it is solely the fault of VA that the overpayment of $8,429.83 was made to the Veteran.  The Veteran clearly notified VA of both his initial intent to apply for Workers' Compensation benefits on the basis of a mental health disorder, and of his subsequent approval for such benefits.  The Veteran did so in a timely manner, and in fact did so before his claim of entitlement to service connection for a psychiatric disorder had even been granted.  If any confusion had existed on the part of VA regarding whether the Veteran's Workers' Compensation benefits were due to a mental health disorder or due to another disorder such as traumatic brain injury or a back injury, VA was certainly on notice that the Veteran had been evaluated for a psychiatric disorder by the U.S. Department of Labor, and should have earlier made the effort to obtain these Federal records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Further, there is no evidence that the Veteran had knowledge of the erroneous compensation award.  He had timely informed VA of his application for and receipt of Workers' Compensation benefits, and his April 2006 correspondence even presents this information as evidence in favor of his claim for a total disability rating based on individual unemployability.  The notification sent to the Veteran in August 2006 explained that he would be unable to receive both nonservice-connected pension benefits and compensation benefits, but made no mention of Workers' Compensation benefits.  The Board accepts that the Veteran could not be expected to know that the compensation benefits he received at that time were erroneous.  The frequent letters submitted by the Veteran to VA show that while he has not always presented his work and financial situation in a clear or straight-forward manner, the Board finds no reason to doubt his general veracity.  As the Veteran has always been extremely communicative and up front with VA, it also cannot be said that his actions (or failure to act) contributed to the overpayment.  The Board also finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran which would preclude his recovery of the $8,429.83 at issue.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.

In sum, the Board finds that the duplicated payments under VA compensation and Workers' Compensation benefits were the sole result of administrative error by VA, and that the Veteran did not have knowledge of the erroneous award at the time it was made.  Neither the Veteran's actions nor his failure to act contributed to payment pursuant to the erroneous award, and there is no evidence of fraud, misrepresentation, or bad faith.  The debt was therefore not validly created.  38 C.F.R. § 1.911(c).  In the absence of a validly created debt, consideration of whether the requirements of a waiver of such debt have been met is not necessary.  The Board concludes that discussion of a waiver is moot.


ORDER

The overpayment of VA compensation benefits in the amount of $8,429.83 was not properly created and is thus invalid.


REMAND

A veteran is entitled to vocational rehabilitation services under 38 U.S.C.A. Chapter 31 if the veteran has a service-connected disability or combination of disabilities rated at 20 percent, and the veteran is found to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40(a) (2014).

In July 1995, the Veteran submitted a notice of disagreement with a letter decision from the Atlanta RO stating that he was not found to have a "serious employment handicap" and did not qualify for a rehabilitation plan and independent living services.  It does not appear that a statement of the case was ever issued for this claim.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has also indicated that he has been corresponding with a VA vocational rehabilitation counselor more recently, and that he has attended at least one class arranged through VA's vocational rehabilitation services between 2007 and 2010.  All communications or correspondence with the Veteran and other records related to vocational rehabilitation must be associated with the claims file and reviewed prior to issuance of the statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Associate all correspondence and other records associated with the Veteran's claim for vocational rehabilitation with the claims file.

2.  Issue a statement of the case addressing the issue of whether the Veteran is entitled to vocational rehabilitation and employment benefits.  The appellant is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.  If the claim has otherwise been satisfied, that too should be determined prior to return of this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


